Exhibit 10(a)(xx)
COUSINS PROPERTIES INCORPORATED
2005 Restricted Stock Unit Plan
Restricted Stock Unit Certificate for 2010-2012 Performance Period
     This Restricted Stock Unit Certificate evidences that on February ___, 2010
(“Grant Date”) the key employee named below (“Key Employee”) was awarded an
opportunity to receive restricted stock units (“RSUs”) pursuant to the Cousins
Properties Incorporated (“CPI”) 2005 Restricted Stock Unit Plan (the “Plan”).
The number of RSUs actually payable under this Certificate depends on the extent
to which CPI attains each of two separate performance goals for the Performance
Period and whether the service vesting condition is met, all as described in
more detail in this Certificate. The definitions set forth in the Plan are
incorporated in this Certificate, and these RSUs are subject to all of the terms
and conditions set forth in the Plan (to the extent such terms are not
inconsistent with the terms in the Certificate) and in this Certificate.
Terms and Conditions

1.   Name of Key Employee:
                                                            .   2.   Target
Number of RSUs. Key Employee’s target number of RSUs payable based on CPI’s
attainment of the performance goals set forth on Exhibit A (“Exhibit A RSUs”) is
___. Key Employee’s target number RSUs payable based on CPI’s attainment of the
performance goals set forth on Exhibit B (“Exhibit B RSUs) is ___. Key Employee
will be paid based on a percentage of the target number (ranging from 0% to
200%) as set forth on Exhibit A and/or Exhibit B, whichever is applicable.   3.
  Performance Period. The Performance Period is January 1, 2010 through
December 31, 2012.   4.   Service Vesting Condition and Forfeiture. Except as
set forth in § 8 of the Plan if a Change in Control is consummated or as set
forth in this § 4, Key Employee will vest in the RSUs only if Key Employee
remains continuously employed by CPI through the third anniversary of the Grant
Date. A transfer between or among CPI or any Subsidiary, Parent or Affiliate of
CPI shall not be treated as a termination of employment with CPI. If Key
Employee’s employment is terminated for any reason except Retirement or death
before the third anniversary of the Grant Date, Key Employee shall automatically
forfeit the RSUs in full regardless of whether the performance goals on
Exhibit A and/or Exhibit B are met. If Key Employee’s employment terminates due
to Retirement or death, Key Employee will be deemed to have satisfied this
service vesting condition but not the performance goals set forth on Exhibit A
and Exhibit B. For this purpose, “Retirement” shall mean Key Employee’s
termination of employment with CPI on or after the date (a) Key Employee has
attained age 60 and (b) Key Employee’s age (in whole years) plus Key Employee’s
whole years of employment

1



--------------------------------------------------------------------------------



 



    measured since Key Employee’s most recent date of hire (disregarding any
partial year of employment) equal at least 65.

5.   Cash Dividends. If Key Employee becomes entitled to a payment for vested
RSUs under § 6 and a cash dividend (whether ordinary or extraordinary) has been
paid on a share of Stock during the Performance Period, CPI shall pay Key
Employee a dividend equivalent payment. The dividend equivalent payment will
equal (a) the total amount of cash dividends that would have been paid to Key
Employee if the vested RSUs payable under § 6 were actually shares of Stock held
by Key Employee during the Performance Period plus (b) any additional cash
dividends that would have been payable during the Performance Period if the cash
dividends described in § 5(a) were reinvested in Stock for the remainder of the
Performance Period. Any amounts payable under this § 5 shall be made at the same
time and in the same manner as the payment under § 6.   6.   Distribution of
Payment Represented by RSUs. As soon as practical after the end of the
Performance Period, the Committee will determine the extent to which the
performance goals and the service vesting condition have been met and the number
of vested RSUs payable under this § 6 to Key Employee. The number of vested RSUs
shall equal the sum of the Exhibit A RSUs payable pursuant to Exhibit A plus the
Exhibit B RSUs payable pursuant to Exhibit B. Payment of vested RSUs shall be
made in a single payment in cash to Key Employee (or if Key Employee dies after
the RSUs vest and before payment is made, his Beneficiary) as soon as practical
(and no later than 90 days) after the last day of the Performance Period;
provided the service vesting condition is met. Any fractional RSUs shall be
rounded down. The value of each RSU for purposes of determining the cash payment
is equal to the Fair Market Value of one share of Stock on December 31, 2012.
Although set forth in more detail in the Plan, Fair Market Value generally means
the average of the closing price of a share of Stock on each trading day during
the 30 day period ending on the applicable valuation date. Any portion of the
RSUs that is not payable because the performance goals are not met shall
automatically be forfeited as of December 31, 2012 or, if earlier, the date Key
Employee’s employment terminates for reasons other than Retirement or death.  
7.   Withholding. CPI shall have the right to take whatever action the Committee
directs to satisfy applicable federal, state and other withholding requirements.
  8.   Nontransferability and Status as Unsecured Creditor. Key Employee shall
have no right to transfer or otherwise assign Key Employee’s interest in any
opportunity to receive RSUs or the RSUs themselves. All payments pursuant to
this Certificate shall be made from the general assets of CPI, and any claim for
payment shall be the same as a claim of any general and unsecured creditor of
CPI.

2



--------------------------------------------------------------------------------



 



9.   Employment and Termination. Nothing in this Certificate shall give Key
Employee the right to continue in employment with CPI or limit the right of CPI
to terminate Key Employee’s employment with or without cause at any time.   10.
  No Shareholder Rights. Key Employee shall have no rights as a shareholder of
CPI as a result of any opportunity or any payment arising under this
Certificate.   11.   Amendment and Termination. The Plan and this Certificate
may be modified and/or terminated as set forth in the Plan.   12.  
Miscellaneous. This Certificate shall be governed by the laws of the State of
Georgia.   13.   Coordination with Plan. During the Performance Period, the RSUs
subject to this Certificate shall be treated the same as (a) outstanding
Restricted Stock Units solely for purposes of the adjustment provisions in § 7
of the Plan and (b) outstanding Awards solely for purposes of the change in
control provisions in § 8 of the Plan and the amendment provisions in § 9 of the
Plan.   14.   Change in Control. For purposes of § 8 of the Plan, the target for
the performance goals (as used in such section) shall mean the performance goal
that results in 100% of the target number of RSUs being payable under § 6.   15.
  Short-Term Deferral. Any payments under this Certificate are intended to
comply with the short-term deferral rule set forth in Treasury Regulation
§1.409A-(b)(4), and this Certificate shall be interpreted to effect such intent.

            Cousins Properties Incorporated
      By:          Name:               

3



--------------------------------------------------------------------------------



 



EXHIBIT A
If the Ratio equals 6.25:1 or higher, no Exhibit A RSUs are payable under § 6.
If the Ratio equals 5.5:1, the actual number of Exhibit A RSUs payable under § 6
will equal 100% of the target number of such RSUs.
If the Ratio equals 4.5:1 or lower, the actual number of Exhibit A RSUs payable
under § 6 will equal 200% of the target number of such RSUs.
If the Ratio falls between 4.5:1 and 5.5:1 or between 5.5:1 and 6.25:1 (but not
at the 4.5:1, 5.5:1, or 6.25:1 levels), the actual number of Exhibit A RSUs
payable under § 6 will be mathematically interpolated by the Committee, but in
no event will the number exceed 200% of the target number of such RSUs.
Notwithstanding the foregoing, the Committee may at any time in its sole
discretion remove or lower the performance goals described in this Exhibit A.
For purposes of this Exhibit A, the following definitions will apply:
(a) “Cash Equivalents” shall have the meaning as set forth in the Credit
Facility (as defined below).
(b) “Combined Parties” shall have the meaning as set forth in the Credit
Facility (as defined below).
(c) “Credit Facility” shall mean that certain Amended and Restated Credit
Agreement, dated as of August 29, 2007, among CPI, as the Principal Borrower,
certain consolidated entities of CPI, Bank of America, NA, as Administrative
Agent, and the other lenders a party thereto, as amended from time to time.
(d) “Total Debt” shall have the meaning as set forth in the Credit Facility but
shall be reduced by the amount of cash and Cash Equivalents held by CPI and the
Combined Parties, as reasonably determined by the Committee or its delegate.
(e) “Consolidated EBITDA” shall have the meaning set forth in the Credit
Facility, as reasonably determined by the Committee or its delegate.
(f) “Ratio” shall mean the ratio of Total Debt to the trailing 12-month
Consolidated EBITDA, as determined on the last business day of the Performance
Period; provided, however, both Total Debt and Consolidated EBITDA shall be
adjusted to eliminate any increase in the Ratio to the extent such increase is
attributable to any new investments or assets acquired after the beginning of
the Performance Period, as reasonably determined by the Committee or its
delegate.

4



--------------------------------------------------------------------------------



 



EXHIBIT B
If TSR is at or below the 35th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, no Exhibit B RSUs are payable under § 6.
If TSR is at the 50th percentile when compared to the total shareholder return
for the Performance Period (as reasonably determined by the Committee or its
delegate) of each of the Companies, the actual number of Exhibit B RSUs payable
under § 6 will equal 100% of the target number of such RSUs.
If TSR is at or above the 75th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, the actual number of Exhibit B RSUs
payable under § 6 will equal 200% of the target number of such RSUs.
If TSR falls between the 35th and 50% percentiles or between the 50% and 75th
percentiles when compared to the total shareholder return for the Performance
Period of each of the Companies, but not at the 35th, 50th, or 75th percentile
levels, the actual number of Exhibit B RSUs payable under § 6 will be
mathematically interpolated by the Committee, but in no event will the number
exceed 200% of the target number of such RSUs.
In determining total shareholder return of each of the Companies, the Committee
(or its delegate) will use the same methodology used to compute TSR to the
extent practical.
Notwithstanding the foregoing, the Committee may at any time in its sole
discretion remove or lower the performance goals described in this Exhibit B.
For purposes of this Exhibit B, the following definitions shall apply:
(a) “Companies” shall mean all companies represented in the RMZ on January 1,
2010 (other than CPI) which remain publicly traded on an established exchange
for the entire Performance Period.
(b) “RMZ” shall mean the MSCI US REIT Index.
(c) “TSR” shall mean total shareholder return on a share of Stock for the
Performance Period (generally appreciation in the Fair Market Value of a share
of Stock plus dividends treated as reinvested in Stock), as reasonably
determined by the Committee or its delegate.

5